Case:14-22739-MER Doc#:101 Filed:01/22/19                         Entered:01/23/19 10:23:13 Page1 of 15



           UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF COLORADO

                                          CASE NO. 14-22739-MER



     RE: LIISA BETH WILSON, Debtor

     vs.

     CONDOMINIUM ASSOCIATION OF WHISPERING PINES DENVER

                          OBJECTION TO MOTION FOR DISMISSAL OF CASE NO. 14-22739-MER

     Debtor's explanation for objection to motion for dismissal of case 14-22739-MER:


           1.   Debtor failed to make to make monthly HOA payments totalling $21058.87 due not to wilful
                disregard of the requirements of the bankruptcy plan but due to medical and health
                circumstances beyond Debtor's control.
           2. The value of the property has increased to approximately $250,000.00, as seen on the
                listings and sales of similar properties within the property. (SEE EXHIBIT 1).
           3.   Debtor intends to sell property within 6 months and pay the balance due to movant.


     WHEREFORE, the Debtor respectfully requests that the Court not dismiss the case and continue the
     automatic stay under 11 U.S.C. §362 (a) of the Bankruptcy Code to allow the Debtor relief from the
     dismissal of the case by the Trustee and allow the Debtor an Effective Reorganisation.

                     st
     Dated this 21 Day of January 2019




     B~~   Liisa Beth Wilson
                                                 --
           7755 E Quincy Ave #67-T9
           Denver, Colorado 80237
           (303) 396-4209
         Case:14-22739-MER Doc#:101 Filed:01/22/19             Entered:01/23/19 10:23:13 Page2 of 15


                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF COLORADO
                                       The Honorable Michael E. Romero


              In re:
                                                            Case No. 14-22739 MER
              LIISA BETH WILSON,
                                                            Chapter 13
                  Debtor.

                   ORDER FOR COMPLIANCE WITH SERVICEMEMBERS CIVIL RELIEF
                      ACT OF 2003 ("SCRA"), 50 APP.U.S.C. §501 ET SEQ., AND
                                    LOCAL BANKRUPTCY RULES

                THIS MATTER comes before the Court on the Motion for Relief from the
             Automatic Stay filed by Condominium Association of Whispering Pines of Denver. 1
             The Court finds that Movant has failed to comply with the following:

                       [x]    Local Bankruptcy Rule 4001-1(a)(3) states "[t]he notice of
                       hearing must provide that any objection and request for hearing must
                       be filed by a specific date that is at least seven days prior to the
                       hearing[.]" The notice of hearing filed with the motion selected a
                       hearing date of January 29, 2019, and set an objection deadline of
                       January 24, 2019. The movant's chosen objection deadline is less than
                       seven days prior to the hearing. The proper objection deadline for a
                       hearing to be held on January 29, 2019, should have been January 22,
                       2019.

                       [x]    Servicemembers Civil Relief Act of 2003 ("SCRA"), 50 App.U.S.C.
                       §501 et seq., and Local Bankruptcy Rules 4001-(a)(4) 4002-3 require
                       an affidavit that states whether or not the debtor or co-debtor is in the
                       military service, and indicates the necessary facts to support said
                       affidavit. 2 In this case, no such affidavit has been filed.

                    Accordingly, IT IS HEREBY ORDERED that Movant must cure the above-noted
             deficiencies by the cure date listed below, failing which the Motion will be denied
             without further Order.

             Deficiency Cure Date:         January 14. 2019
             DATED January 7, 2019                      BYTHE~O~~
                                                            ~~~
                                                               Michael E.      ro, Chief Judge
                                                               Unit    tates Bankruptcy Court

             1ECF No. 95.
             2The Defense Manpower Data Center (DMDC) has developed a web site to assist parties in
             obtaining written documentation verifying whether a defendant is in the military service.




023469                                          50904023492011
     Case:14-22739-MER Doc#:101 Filed:01/22/19           Entered:01/23/19 10:23:13 Page3 of 15



              UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF COLORADO

In re:

CONDOMINIUM ASSOCIATION OF WHISPERING PINES OF DENVER,
Movant,

V.

LIISA BETH WILSON
ssn: xxx-xx- 7512

                                                        CASE NO.: 14-22739-MER
Debtors,                                                Chapter 13

                                LOCAL BANKRUPTCY FORM 4001-1 .1


         NOTICE OF MOTION FOR RELIEF FROM STAY AND OPPORTUNITY FOR HEARING
                             PURSUANT TO 11 U.S.C. § 362 (d)

                            OBJECTION DEADLINE: JANUARY 22, 2019

       YOU ARE HEREBY NOTIFIED that a Motion for Relief for Stay has been filed, a copy of
which is attached hereto.
       A hearing on the motion has been set for Tuesday, January 29, 2019 at 9:30 pm in Courtroom
Cat the Bankruptcy Court, U.S. Customs House, 721 19th Street, Denver, Colorado. The hearing will
be conducted in accordance with the provisions of L.B.R. 4001-1.
       IF YOU DESIRE TO OPPOSE THIS MOTION, you must file with this court a WRITTEN
OBJECTION to the motion on or before the objection deadline stated above and serve a copy upon
Movant's attorney, whose address is listed below.
       If you file an objection, you are REQUIRED to comply with L.B.R. 4001-1 regarding hearing
procedures, including (1) the timely submission and exchange of witness lists and exhibits and (2)
attendance at the above-scheduled hearing in person or through counsel, if represented.
       IF YOU FAIL TO FILE AN OBJECTION, the scheduled hearing will be vacated and an order
granting the relief requested may be granted without further notice to you.

Dated: January 8, 2019.

                                                 WesternLaw Group LLC

                                                 By: Angela Hopkins
                                                 Angela Hopkins, #48868
                                                 9351 Grant Street, Suite 120
                                                 Thornton, CO 80229
                                                 (720) 542-8724
                                                 Attorney for Movant
 Case:14-22739-MER Doc#:101 Filed:01/22/19                 Entered:01/23/19 10:23:13 Page4 of 15




          UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF COLORADO


In re:

CONDOMINIUM ASSOCIATION OF WHISPERING PINES OF DENVER,
Movant,

V.

LIISA BETH WILSON
ssn: xxx-xx- 7512

                                                             CASE NO.: 14-22739-MER
Debtor,                                                      Chapter 13


                         MOTION FOR RELIEF FROM AUTOMATIC STAY

Comes now CONDOMINIUM ASSOCIATION OF WHISPERING PINES OF DENVER (Creditor), as
a party in interest in these proceedings, through its attorneys, WesternLaw Group, LLC, respectfully
represents:

       1.      The Debtor is indebted to the Creditor pursuant to the terms of the Condominium
Declaration for Whispering Pines of Denver, ("Declaration") recorded at Reception Number
1978097429 in Denver County on August 10, 1987 with respect to the property located at 7755 E
Quincy Ave., #67-T9, Denver, CO 80237 which property is currently owned by Debtor.

        2.      Debtor took title to Condominium Unit No. 67, Building T9, Whispering Pines of
Denver, a Condominium in Accordance with the Declaration Recorded on August 10, 1978 in Book
1722, at Page 674, and the Condominium Map Recorded on August 10, 1978 in Book 7, at Page 78 of
the City and County of Denver Records, City and County of Denver, State of Colorado ("Property")
subject to the provisions of Declaration which provide and establish a lien in favor of Creditor. Further,
Creditor claims a valid lien or security interest in the Property pursuant to the terms of the Declaration.

        3.     As set forth in the affidavit attached hereto as Exhibit 1, pursuant to L.B.R. 4001-
l(a)(4)(e) and 4002-3(c), the Debtors are not on active military duty.

       4.    The Debtors are in default of the terms and conditions of said Declaration by their failure
to make monthly assessment payments.

         5.     The approximate amount due the Creditor on said indebtedness (through January 3, 2019)
is as follows (See Exhibit 2):

               Assessments, late fees, interest fees, attorney fees, and costs       $21 ,058.87
 Case:14-22739-MER Doc#:101 Filed:01/22/19                 Entered:01/23/19 10:23:13 Page5 of 15




        6.      The Debtor and/or the Property shall be accountable for any payments that become due
after the date of this Motion.

       7.      Enforcement of Creditor's lien or security interest has been stayed automatically by
operations of 11 U.S.C. § 362.

       8.     Creditor requests that the automatic stay be lifted with respect to the Property pursuant to
11 U.S.C. § 362 (d)(l).

        9.      The value of the Property is $134,500 according to Debtors' Schedule A. According to
Debtors' Schedule D, the amount owed to Deed of Trust holder Wells Fargo Bank, N.A. for account#
1703 is $123,656.00. With the Creditor's post-petition delinquency being over $20,000.00, there is no
equity in the property, nor does any equity cushion exist to provide adequate protection to Creditor. 11
U.S.C. § 362 (d)(2)(A).

       10.    For the foregoing reasons, Creditor is entitled to relief from the automatic stay under 11
U.S.C. § 362 (d)(l) and (2).

       11.     The Creditor further requests that the requirements ofFED.R.Bankr.P. 4001(a)(3) be
waived so that the Creditor may immediately enforce and implement an order granting relief from stay.

         12.    Creditor further requests approval of its reasonable attorney's fees and costs in the
amount of $566.00 per the terms of the Declaration; $181.00 of which is the bankruptcy court' s fee for
filing this Motion for Relief from Stay. Creditor is not seeking an administrative claim but intends to
add the fees and costs to the Association's ledger pursuant to the Declaration.


WHEREFORE, Creditor respectfully requests entry of an Order granting Relief from Automatic Stay
from the Debtor and the Debtor' s Estate, to allow the Creditor to proceed solely in rem against the
Property and that Creditor be granted such further relief as may be proper.

Dated: January 9, 2019.
                                                     WesternLaw Group LLC

                                                     By: Isl Angela Hopkins
                                                     Angela Hopkins, #48868
                                                     9351 Grant Street, Suite 120
                                                     Thornton, CO 80229
                                                     (720) 542-8724
                                                     Attorney for Movant
Case:14-22739-MER Doc#:101 Filed:01/22/19                                                                            Entered:01/23/19 10:23:13 Page6 of 15




    ~ DENVER
    --✓
      T"HE ,.,..UHIG.. ClfY
                                  Nfc19t1r.o rhood    Business       Vis •mg     t,O\.t'f'l '1t ... n'      Unl1n.- :::;,::.r, 1ct-':i   A to Z                                     ~
                                                                                                                                                                                    ~


    Denver Property Taxation and Assessment System

       +\ New Search


     7755 E QUINCY AVE APT T68




      Owner                                  Schedule Number          Legal Descript ion                                                          Property Type                          Tax District

          KOSIK,CARLY ANN                    07046-0 1-068-068        WHISPERING PINES CONDOS U-68 BLDG-TS                                        RESIDENTIAL CONDO MINIUM               DENY
          7755 E QUINCY AVE T68
          DENVER , CO 80237-3231



              Summary         Property Map       Assessed Values     Assessment Protest             Taxes         Comparables            Neighborhood Sales        Chain of Title



          Cham Of Title Records



           Receptio n Number    •   Reception Date    •   Inst rument •   Sale Date    • Sale Price •           Grantor                                           Grantee                               •
           2017082908               6123/2017             WD              6/2312017             $235,000        RAILSBACK.JANICE G                                KOSIK.CARLY ANN



           2015166684               12/112015             QC              1112312015                     $10    RAILSBAC K.MICHELLE L & JAN G                     RAILSBACK,JANICE G



           2008038501               3/2012008             QC              3/7/2008                              RAILSBACK MICHELLE L                              RAILSBACK.MICH ELLE L & JAN G



           2008038500               3120/2008             QC              316/2008                              RAILSBACK MICHELLE L &                            RAILSBACK.MICHELLE L



           JT00038123               318/2003              WD              2/1412003             S132,000         BARZIDEH.HOUSHANG                                RAILSBACK. MIC HELLE L &



           0000127340                12/26/1991           WD              12119/1991              541,000        WYCKOFF.MARTHA I                                 BARZIDEH,HOUSHANG



           0000003133                1/10/1989            WD              1110/1989                              DIRENNA,EDMOND F                                 WYCKOFF.MARTHA I
     Case:14-22739-MER Doc#:101 Filed:01/22/19                                      Entered:01/23/19 10:23:13 Page7 of 15
1/22/2019                                     7755 E Quincy Ave #T44, Denver, CO 80237 - MLS 2348056- Coldwell Banker

                                           ~ xµ , B, ·r -1-                         0. Pf2.0PE-JL•'-I ..&oLD
     COLDWeLI.
     BAN~eRm                    ColdwellBankerHomes.com
   RESIDENTIAL BROKERAGE




   7755 E Quincy Ave #T44, Denver, CO 80237
   $240,000
   Sold     Closed     Condo/ Townhouse     2 Beds   1 Full Bath   1 Partial Bath    1,602 Sq. Ft.




   GREAT LOCATION! Only minutes from DTC, only steps away from Rosemond Park, restaurants,
   shopping and just 1.5 miles from light rail to downtown. Tastefully updated with newer interior
   paint on main floor and updated spacious basement family room with beautiful electric wall
   fireplace, closed in under stair storage room, and large laundry room with 3/4 shower and rough
   in for future 3rd bath. Upstairs in a large master bedroom with full wall of closet space, double
   sinks in upstairs full bath, large second bedroom. Cozy kitchen has lots of cabinets, dishwasher,
   stove, refrigerator and microwave. Light and bright living room opens to sunny large patio with
   newly poured floor and new fence. New hot water heater and air conditioning installed this past
   year (2017). Community clubhouse, indoor pool, exercise room is just across the street.
   Full Property Details for 7755 E Quincy Ave #T44
      General
      Sold For: $240,000
      HOA FEE: $307 / month
      Taxes: $998 (2017)
      Status: Closed
      Type: Condo /Townhouse
      MLS ID: 2348056
      Added: 112 day(s) ago
      Viewed: 5 times




      Interior                                                             Heating & Cooling
      Interior Features: Cable Available, Heated Basement, Internet        Cooling Type: Central Air Conditioning
      Access (Wired), Open Floor Plan, Pet Free, Security System, Smoke    Heating Type: Forced Air
      Free
                                                                           Heating Fuel: Gas
      Fireplace: Yes
      Number of Fireplaces: 1
      Fireplace(s): Electric, Basement, Electric                           Utilities
      Cooking Appliances; Dishwasher, Disposal, Microwave Oven,
                                                                           Gas: Natural Gas
      Refrigerator (Kitchen), Smoke Alarm, Stove/Range/Oven
      Flooring: Carpet, Stone                                              Sewer: Public

https://www.coldwellbankerhomes.com/co/denver/7755-east-quincy-ave-t44/pid_27107048/                                        1/3
Case:14-22739-MER Doc#:101 Filed:01/22/19                                                                                     Entered:01/23/19 10:23:13 Page8 of 15




    ~ DENVER
      ,,1"111, M IU. tllGl-'ClT'I'
                                         N,-,1g trncmc,,('l   Bus1rh-, SS        11
                                                                                      s' nG   V'\ .. ' l"l .. n:       Un l1n,. S..r,1r,-s    A tc Z                                    ~
                                                                                                                                                                                        ~



    Denver Property Taxation and Assessment System

      ~ New Search


     7755 E QUINCY AVE APT T44


     Owner                                          Schedule Number               Legal Description                                                    Property Type                        Tax District

       GARTH.THERESA                                07046-01-044-044             WHISPERING PINES CONDOS U-44 BLDG-TS                                  RES IDENTIAL CONDOMINIUM             DENV
       MCELVAINE,COREY
       7755 E QUINCY AVE T44
       DENVER , CO 80237-3230



               Summary               Property Map        Assessed Values         Assessment Protest           Taxes        Comparables        Neighborhood Sates       Chain of Title



       Chain Of Title Records



         Reception Number                       Reception Date              Instrument        Sale Date            •   Sale Price     •   Granter                           Grantee

         2016151643                             11/2712016                  WD                 11/27/2016                   5240,000      CISNEROS,DOLORES L                GARTH.THERESA



         2007087002                             616/2007                    QC                5116/2007                             510   ORTEZ.DOLORES L                   CISNEROS,DOLORES L



         0000030208                             3/2/2001                    WD                2127/2001                     $140,000      WELLS.DEBORAH JO                  ORTEZ.DOLORES L




                                                                                                                                                                               pocketgov de nver




                       Co9           ONLINE SERVICES                                                e.
                                                                                                    e          OPEND/\TA
   Case:14-22739-MER Doc#:101 Filed:01/22/19                                         Entered:01/23/19 10:23:13 Page9 of 15
1/22/2019                                   7755 E Quincy Ave #T52, Denver, CO 80237 - MLS 2194829 - Coldwell Banker


     COLDWeLL
     BAN~eRa                   ColdwellBankerHomes. com
                                                                            EX~ 1BrT l-
   RESIDENTIAL BROKERAGE                                                             e-      p-g.op~,'I

   7755 E Quincy Ave #T52, Denver, CO 80237
   $269,500
   Sold     Closed    Condo I Townhouse   2 Beds   1 Full Bath      1 Partial Bath     1,602 Sq. Ft.




   Stylish town home with impeccable remodel and updates! The main level welcomes you with an
   open concept floor plan, wood floors, updated kitchen with stainless steel appliances and slab
   granite. The fenced in patio provides great outdoor space. Upstairs has two bedrooms and a full
   bath. There is a fully finished basement with family room, fireplace and great storage in the
   laundry room. Whispering Pines is centrally located with easy access to light rail, 1-25, 1-225,
   Denver Tech Center, Beautiful Rosamond Park and countless shops and restaurants. Fresh paint,
   new flooring throughout, lighting ... just a lovely remodel. Brand new furnace just installed. This
   town home is in mint condition. Do not miss out on this property!
   Full Property Details for 7755 E Quincy Ave #T52
     General
     Sold For: $269,500
     HOA FEE: $307/month
     T4xes: $994 (2017)
     Status: Closed
     Type: Condo /Townhouse
     MLS ID: 2194829
     Added: 102 day(s) ago
     Viewed: 6 times



     Interior                                                               Utilities
     Interior Features: Double-Pane Windows, Open Floor Plan, Pet           Gas: Natural Gas
     Free, Remodeled, Smoke Free, Updated                                   Sewer: Public
     Fireplace: Yes
     Number of Fireplaces: 1
     Fireplace(s): Wood, Basement, Wood                                     Structural Information
     cooking Appliances: Dishwasher, Disposal, Range Hood, Refrigerator     Architectural Style: Townhouse, Side-by-Side
     (Kitchen), Stove/Range/Oven
                                                                            Construction: Frame
     Flooring: Carpet, Wood
                                                                            Exterior Const.: Brick, Wood Siding
                                                                            Basement: Yes

https://www.coldwellbankerhomes.com/co/denver/7755-east-quincy-ave-t52/pid_27262318/                                         1/3
Case:14-22739-MER Doc#:101 Filed:01/22/19                                                                                  Entered:01/23/19 10:23:13 Page10 of 15




    r-
    ::~ DENVER
        lHI. M >t.E IOGI'- CITY
                                     N .. 1g t1bur•1c ;d   8u::.1nt;SS   \' s ·1n9      vi,1, .. • 1'11 ... q:      U•1!1 n,-, Jl"'r,1c.-s   A:(, Z                                     ~
                                                                                                                                                                                        ~


    Denver Property Taxation and Assessment System

      .., New Search


     7755 E QUINCY AVE APT T52



      Owner                                      Schedule Number         Legal Description                                                            Property Type                          Tax District


      BARNARD,ANDREW D                           07046-01-052-052        WHISPERING PINES CONDOS U-52 BLDG-T7                                         RESIDENTIAL CONDOMINIUM                DENV
      VESGA.KREESTA M
      7755 E QUINCY AVE T52
      DENVER , CO 80237-2341



             Summary              Property Map        Assessed Values    Assessment Protest                 Taxes        Comparables         Neighborhood Sales        Chain of Title



       Chain Of Title Records



        Reception Number •              Reception Date •      Instrument o   Sale Date o          Sale Price•          Granter                                        Grantee


        2018162947                      12/26/2018            WO             12/ 10/2018              S269.500         BRADLEY,KENWARD G SR LIVING                    BARNARD,ANDREW D



        2017050401                      4111no11              QC             319/2017                            $10   BRADLEY KENWARD G                              BRADLEY,KENWARD G SR LIVING



        2015096734                      7114/2015             WD             7110/2015                 $179,000        ASRARI.REZA                                    BRADLEY KENWARD G



        000018480a                      12/13/1994            WD             12/9/1994                   $69,500       SCHIFFER.CAROLS                                ASRARI.REZA




     L
                                                                                                                                                                                p ocKetgov denver




                     Co9          ONLINE SERv1cEs                                               e
                                                                                                ~
                                                                                                             OP~NDATA
     Case:14-22739-MER Doc#:101 Filed:01/22/19                                 Entered:01/23/19 10:23:13 Page11 of 15
1/22/2019                                   7755 E Quincy Ave #T60, Denver, CO 80237 - MLS 3128596 - Coldwell Banker


     COLDWeLL
                                                                             £)( HI B I -, j_
     BANl(_eR m                ColdwellBankerHomes. com
   RESIDENTIAL BROKERAGE
                                                                                D. Pi2-DP£F!-,'I L/J·re.-D

   7755 E Quincy Ave #T60, Denver, CO 80237
   $264,900
   For Sale   Under Contract    Condo / Townhouse    2 Beds   1 Full Bath   1 Partial Bath   1,602 Sq . Ft.




https://www.coldwellbankerhomes.com/co/denver/7755-east-quincy-ave-t60/pid_27972578/                                    1/5
    Case:14-22739-MER Doc#:101 Filed:01/22/19                                    Entered:01/23/19 10:23:13 Page12 of 15
1/22/2019                                      7755 E Quincy Ave #T60, Denver, CO 80237 - MLS 3128596 - Coldwell Banker
     Assoc. Fees Include: Clubhouse, Common Area Grounds
     Maintenance, Exterior Maintenance (With Roof), Fitness Facility,
     Insurance, Sewer, Tennis Courts, Trash Removal



     Heating & Cooling
     Cooling Type: Central Air Conditioning
     Heating Type: Forced Air
     Heating Fuel: Electric, Gas




   Listed by Colorado Flat Fee Realty Inc


   Or call us at (877) 530-4053

   Schools serving 7755 E Quincy Ave #T60
   School District: Denver Public Schools
      Score      Name                                                                                                   Grades Distance


                 Southmoor Elementary School                                                                              PK-5         0.9 mi
                 3755 S Magnolia Way, Denver, CO 80237


                 Hamilton Middle School                                                                                    6-8          1.4 mi
                 8600 E Dartmouth Ave, Denver, CO 80231


                 Thomas Jefferson High School                                                                             9-12          1.4 mi
                 3950 S Holly St, Denver, CO 80237
   Disclaimer: School ratings provided by GreatSchools. Ratings are on a scale of 1-10. Learn more about GreatSchools rating~. School attendance
   boundaries provided by Pitney Bowes and are for reference only. Contact the school directly to verify enrollment eligibility.


   Price & Sales History for 7755 E Quincy Ave #T60
   Date                                  Details                         Price                    Change                        Source
   4/30/2014                                  Sold                      $138,000                                           Public Record
   Disclaimer: Historical sales information is derived from public records provided by the county offices. Information is not guaranteed and should
   be independently verified.


   Tax History for 7755 E Quincy Ave #T60
   Year                            Property Taxes                       Change              Tax Assessment                     Change
   2016                                    $917                           4%                      $12,890                         15%
   2015                                    $878                           49%                     $11 ,240
   2014                                    $591                                                   $11 ,240                         58%
   2013                                    $592                           -24%                     $7, 120                        -23%
   2012                                    $778                            25%                     $9,250                          -1%
   2010                                    $621                             2%                     $9,320
   2009                                    $607                           -13%                     $9, 320
   2008                                    $699                                                    $9,320
   Disclaimer: Historical tax information is derived from public records provided by the county offices. Information is not guaranteed and should
   be independently verified.
https://www.coldwellbankerhomes.com/co/denver/7755-east-quincy-ave-t60/pid_27972578/                                                                  4/5
    Case:14-22739-MER Doc#:101 Filed:01/22/19                                  Entered:01/23/19 10:23:13 Page13 of 15
1/22/2019                                   7755 E Quincy Ave #T33, Denver, CO 80237 • MLS 9547290 • Coldwell Banker



     COLDWeLI.
     BANl(.eRm               ColdwellBankerHomes. com
                                                                             f_XH I BIT j_
   RESIDENTIAL BROKERAGE
                                                                                        .E1> p f2.D P£12-,'-/                   LI ~-Ted)


   7755 E Quincy Ave #T33, Denver, CO 80237
   $309,900
   For Sale   Active   Condo / Townhouse     4 Beds   1 Full Bath   2 Partial Baths     2, 155 Sq. Ft.   Updated 14 hours ago




   Updated Whispering Pines townhome. This beautiful end unit home features an open floor plan,
   finished basement, and complete with large yard. Bathrooms and kitchen have been remodeled
   within the last three years. Conveniently located near the 1-25/1-225 interchange, Denver Tech
   Center, and a multitude of shops and restaurants.
   Full Property Details for 7755 E Quincy Ave #T33
     General
     Price: $309,900
     HOA FEE: $380/month
     Taxes: $1,287 (2017)
     Status: Active
     Type: Condo / Townhouse
     MLS ID: 9547290
     Updated: 1/21/2019
     Added: 7 day(s) ago
     Viewed: 7 times




     Interior                                                           Utilities
     Fireplace: Yes                                                     Water: Public
     Number of Fireplaces: 1
     Fireplace(s): Wood, Basement, Wood
                                                                        Structural Information

https://www.coldwellbankerhomes.com/co/denver/7755-east-quincy-ave-t33/pid_28332876/                                                   1/4
    Case:14-22739-MER Doc#:101 Filed:01/22/19                                 Entered:01/23/19 10:23:13 Page14 of 15
1/22/2019                                  7755 E Quincy Ave #30303, Denver, CO 80237 - MLS 4054978 - Coldwell Banker



     COLDWeLI.                                                               £X N I 13 1 T                  .1--
     BANl(.eRm                 ColdwellBankerHomes. com
   RESIDENTIAL BROKERAGE
                                                                                     F., p 12-0 P£J2-1'1 L1srrD

   7755 E Quincy Ave #303D3, Denver, CO 80237
   $164,500
   For Sale   Under Contract    Condo I Townhouse     2 Beds   1 Full Bath   1 Partial Bath   973 Sq. Ft.




https://www.coldwellbankerhomes.com/co/denver/7755-east-quincy-ave-303d3/pid_ 27405294/                                 1/4
       Case:14-22739-MER Doc#:101 Filed:01/22/19         Entered:01/23/19 10:23:13 Page15 of 15




United States Bankruptcy Court - District of Colorado
Online Filing Tool Submission

Document: 'Misc Document 1' Submitted: 1/22/2019 1:58:42 PM

User Information

Liisa B Wilson
7755 E Quincy Ave #67
Denver
CO
80237

liisabw@gmail.com
303-396-4209
